George K. Cracraft, Judge, dissenting. I fully agree with the majority opinion that the trial court correctly found that the loss sustained by appellees was the result of a burglary. I further agree that the policy provision that limits coverage for burglary to those “of which there must be visible evidence of forcible entry” is a valid limitation. I disagree with the majority only on their conclusion that the finding of the trial court that there was visible evidence of forcible entry was not clearly erroneous. In my review of the testimony I have been unable to find even a scintilla of evidence supporting that finding. To the contrary, while there was no testimony tending to show evidence of forcible entry, there was affirmative evidence that no such evidence was found. The police officer investigating the crime stated without equivocation “ ... in my investigation I did not find any visible evidence of forcible entry into the premises.” All witnesses concluded that entry into the apartment was made through a kitchen window from which a screen had been removed. There was no evidence that the screen had been cut or otherwise forced. There was no evidence that the window had been forced open or that it had been locked when the appellees departed. In my opinion the appellees did prove that they were the victims of a burglary, but failed to prove or offer evidence tending to show that the burglary was accomplished by forcible entry. In my opinion, failure to show evidence of forcible entry excluded the loss from coverage under the wording of the policy. I respectfully dissent.